Citation Nr: 0005812	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-02 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral knee and 
bilateral ankle disabilities.

2.  Entitlement to service connection for hypertension/heart 
disease, claimed as chest pain.

3.  Entitlement to service connection for aggravation of 
residuals from fracture of the left humerus.

4.  Entitlement to service connection for tension headaches, 
claimed as sinus headaches, to include as due to an 
undiagnosed illness.

5.  Entitlement to service connection for 
lethargy/fatigue/chronic fatigue syndrome, to include as due 
to an undiagnosed illness. 




REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to June 
1986, February 1989 to December 1991, and from July 1992 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin 
(RO), which denied the benefits sought on appeal.   
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent medical evidence of any present 
left knee or bilateral ankle disabilities; and no competent 
medical evidence of a nexus between the claimed right knee 
disorder and the veteran's period of active military service 
or some incident thereof. 

3.  There is no competent medical evidence of any present 
hypertension/heart disease, claimed as chest pain. 

4.  There is no competent medical evidence of any aggravation 
of residuals from fracture of the left humerus related to 
service.  

5.  There is no competent medical evidence of a nexus between 
the claimed tension headaches, claimed as sinus headaches, 
and the veteran's period of active military service or some 
incident thereof, including as due to an undiagnosed illness.

6.  The record does not contain objective evidence, or other 
nonmedical indicators capable of independent verification, 
regarding the presence of lethargy/fatigue; and there is no 
medical evidence of any currently diagnosed chronic fatigue 
syndrome.


CONCLUSIONS OF LAW

1.  The claims for service connection for bilateral knee and 
bilateral ankle disabilities; hypertension/heart disease, 
claimed as chest pain; and aggravation of residuals from 
fracture of the left humerus, are all not well grounded.  38 
U.S.C.A. § 5107(a)(West 1991).

2.  The claim of entitlement to service connection for 
tension headaches, claimed as sinus headaches, and to include 
as an undiagnosed illness manifested by headaches, is not 
well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.317 
(1999).

3.  The claim of entitlement to service connection for 
lethargy/fatigue/chronic fatigue syndrome, to include as an 
undiagnosed illness manifested by lethargy, fatigue, or 
chronic fatigue syndrome, is not well grounded.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.317 (1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has alleged that he has the disabilities claimed 
on appeal under consideration here, all of which he claims as 
related to service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  

Service connection may be granted for a disability aggravated 
by active service.  38 U.S.C.A. § 1153.  A veteran who served 
during peacetime service after December 31, 1946, is presumed 
in sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111, 1137.  A preexisting injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
United States Court of Veterans Appeals has held that 
intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation.  
Rather, the underlying condition must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establish that the disorder was incurred in service.  38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1999).

The chronicity provisions of 38 C.F.R. § 3.303(b) (1999) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

A person claiming VA benefits, however, must first meet the 
initial burden of submitting evidence "sufficient to justify 
a belief in a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well-grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well-grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).



Bilateral Knee and Ankle Disorders

The veteran asserts that he has disorders involving both 
knees and ankles.  In his original application for benefits 
in October 1992, he indicated that his right knee locked and 
his left knee manifested pain, while his ankles were 
edematous.  He related these claimed disorders to service.

On review of the record, the Board first notes that the 
service medical records contain no diagnosis of any chronic 
knee or ankle disorders.  During examinations in August 1985 
and in January 1989, the veteran reported a history of having 
broken his arm in 1980 or 1981, but did not report any 
conditions involving his ankles or knees.  Evaluation of the 
lower extremities and feet was normal during those 
examinations.  He was seen on one occasion in May 1989 with 
complaints of right foot pain for two days, which was not 
associated with any injury.  The assessment at that time was 
ligament strain.  No other service medical records contain 
any further reference to treatment or complaints pertaining 
to the right foot, or to any knee or ankle condition.  At his 
November 1991 discharge examination, the evaluation of the 
lower extremities and feet was normal.

During a November 1992 VA examination, the veteran complained 
of ankle swelling since service.  He reported that he twisted 
his right knee during basic training in 1985, and that it had 
continued to bother him with occasional locking up.  On 
examination, the veteran had a normal gait, and exhibited a 
slight follicular type of rash by the right knee that the 
veteran said would come and go.  Examination of the 
musculoskeletal system revealed that all joints were stable 
and with good range of motion, and without swelling, erythema 
or edema in any extremity or joint.  The examiner indicated 
that bilateral knee function, including range of motion, was 
normal.  The feet showed no evidence of edema or swelling of 
the feet or ankles.  X-ray examination of the knees was 
normal with no evidence of bony or joint abnormalities.  The 
only referable diagnosis contained in the report was that the 
veteran had a history of right knee pain, of unknown 
etiology.   

Therefore, as discussed above, the veteran has offered no 
medical evidence of any currently diagnosed bilateral knee or 
bilateral ankle disorder.  Furthermore, there is no evidence 
that would relate any claimed bilateral knee or bilateral 
ankle disorder to service.  Although he had a strained 
ligament of the right foot in May 1989, there is no evidence 
that thereafter this injury resulted  in any chronic 
residuals.  The Board notes that during the November 1992 VA 
examination, the examiner made reference to a physical 
therapy report for range of motion studies of the knees.  
Although the referenced physical therapy report itself is not 
of record, the examiner noted that the range of motion 
studies contained in the physical therapy report showed that 
the ranges of motions were all normal.  Additionally, it 
appears from the November 1992 VA examination report that the 
examiner examined the joints and found a good range of 
motion.  Therefore, on the basis of the foregoing, the Board 
finds that the veteran has not presented competent evidence 
of a well-grounded claim of entitlement to service connection 
for bilateral knee or bilateral ankle disorder.

Hypertension/Heart Disease

The veteran asserts that since during service, he has had 
hypertension/heart disease, with associated periodic chest 
pain.

A review of the service medical records shows no findings or 
diagnosis of hypertension or heart disease during service.  
The veteran was seen in November 1985 with complaints that 
for the previous four days he had had pain in the left chest.  
This was described as a sharp pain at the left sternum on 
deep breathing and activity.  The treatment report recorded 
the veteran's blood pressure as 104/64, and contains an 
assessment of rule out costochondritis.  No subsequent 
service medical records show any further complaints or 
treatment for chest pain; nor do any service medical records 
show any other complaints referable to the cardiovascular 
system.  Blood pressure was recorded at numerous times in 
1990 and 1991 when diastolic pressure was predominantly 83 or 
less, and systolic pressure was predominantly 131 or less.  
During the November 1991 discharge examination, the veteran 
reported no complaints regarding blood pressure or heart 
trouble; and on examination, his blood pressure was recorded 
as 110/68, and the heart and vascular evaluation was normal.  

Post-service, during a November 1992 examination the veteran 
reported that beginning during basic training in 1985, he had 
chest pain which an examiner in 1985 said was muscular in 
nature.  He stated that the symptoms went away and had not 
recurred.  On examination of the cardiovascular system, the 
heart was regular with no murmur.  The report recorded that 
while sitting, the pulse 72 per minute; blood pressure was  
120/68; and respirations were 16 per minute.  An associated 
report of X-ray examination of the chest showed that the 
lungs were clear; and contains a diagnosis of no acute 
pulmonary or cardiac abnormalities.  
 
Thus, the record shows only one occasion during service when 
the veteran sought treatment for a chest pain, with no 
further complaints or treatment shown since that one visit in 
November 1985.  There are no findings or diagnosis during or 
since service, of any current hypertension or heart disease 
disability associated with that incident in 1985.  Therefore, 
as there is no current diagnosis of any hypertension or heart 
disease related to service, the Board finds that the veteran 
has not presented a well-grounded claim for service 
connection for hypertension/heart disease, claimed as chest 
pain.
  
Residuals of Aggravation of a Preexisting Left Humerus 
Fracture

Service medical records show that at enlistment in August 
1985, while the veteran reported a history of a left arm 
fracture, clinical evaluation at enlistment disclosed a 
normal upper extremities.  As such, the veteran is entitled 
to the presumption of soundness.  This presumption, however, 
is clearly and unmistakably rebutted by the undisputed 
clinical evidence contained in private treatment records of 
August 1981.  These records show that the veteran sustained a 
compression fracture of the left proximal humeral shaft at 
that time.  X-ray examination at that time indicated an 
impression of mildly deformed fracture of the proximal shaft 
of the humerus.  The veteran had a good passive range of 
motion, with minimal proximal biceps edema, and pain with 
active abduction; and no point tenderness.

Hence, service connection may only be granted if there is 
competent evidence that the disorder was aggravated in 
service.  Significantly, however, there is no competent 
evidence to that effect.  Service medical records show no 
complaints or treatment referable to the left arm.  The 
report of the examination at discharge in November 1991 shows 
that the veteran had noted, as he had done during earlier 
examinations on entering service in August 1985 and January 
1989, that he had had a broken bone.  However, he made no 
complaints of any aggravation of a left arm fracture during 
service.  Moreover, at discharge in November 1991, on 
examination the evaluation of the upper extremities was 
normal.

During VA examination in November 1992, all joints were found 
to be stable with good range of motion, and no swelling, 
erythema or edema in any extremity or joint.  The report 
indicated that function and range of motion of the left 
shoulder was normal.  Neurological examination was normal, 
and X-ray examination of the left humerus revealed no 
evidence of any abnormalities.  Although the examination 
report indicates that the left arm was examined, no diagnosis 
referable to a left arm disorder is contained in the report. 

Indeed, the record does not contain any medical opinion or 
other competent evidence showing that during service there 
was any chronic aggravation of a preexisting left humerus 
fracture disorder.  The Board notes that during the November 
1992 VA examination, the examiner made reference to a 
physical therapy report for range of motion studies of the 
left shoulder.  Although the referenced physical therapy 
report itself is not of record, the examiner noted that the 
range of motion studies contained in the physical therapy 
report showed that the ranges of motions were all normal.  
Additionally, it appears from the November 1992 VA 
examination report that the examiner examined the pertinent 
joints and found a good range of motion.  Therefore, based on 
the foregoing, as there is no current diagnosis of any 
aggravation of a preexisting left arm fracture, related to 
service, the Board finds that the veteran has not presented a 
well-grounded claim for service connection for aggravation of 
residuals from a fracture of the left humerus.  

Headaches And Lethargy/Fatigue/Chronic Fatigue Syndrome, 
To Include As Due To An Undiagnosed Illness

The veteran contends that he currently suffers from headaches 
and from lethargy/fatigue/chronic fatigue syndrome, related 
to service to include as a result of an undiagnosed illness 
that he contracted while serving in the Persian Gulf during 
the Persian Gulf War.  

In general as noted above, service connection may be granted 
for a disability resulting from disease or injury incurred 
in, or aggravated by, active military service.  See 38 
U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  In addition, pursuant to 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317, VA shall pay compensation to a Persian Gulf 
War veteran who "exhibits objective indications of chronic 
disability" (manifested by certain signs or symptoms), to 
include fatigue and headache, provided that the disability 
becomes manifest to a degree of 10 percent or more prior to 
December 31, 2001, and assuming that such disability cannot 
otherwise be attributed to any known clinical diagnosis."  
Objective indications" include both objective evidence 
perceptible to an examining physician and other nonmedical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  Finally, to be "chronic" a 
disability must have existed for six months or more or have 
exhibited intermittent episodes of improvement and worsening 
over a six-month period.  Id.

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 
3.317(c).

For purposes of this section the term "Persian Gulf veteran" 
means a veteran who served on active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, and the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d).  The 
veteran's service personnel records indicates that the 
veteran served in the Southwest Asia theater of operations 
during the Persian Gulf War.

On review of the clinical record, service medical records are 
completely negative for any complaints, treatment or 
diagnoses referable to headaches, or to lethargy,  fatigue or 
chronic fatigue syndrome.  After service, the veteran 
underwent VA physical examination in November 1992.  During 
that examination the veteran stated that he was exposed to 
oil well fires while stationed in Saudi Arabia.  He stated 
that he had had sinus headaches since he was in Saudi Arabia.  
The pain was generally around the eyes and generally relieved 
by taking Tylenol.  The veteran also stated that he had had 
little energy since service in Saudi Arabia.  After a medical 
examination, no specific findings were made regarding any 
headaches or lethargy/fatigue/chronic fatigue syndrome.  The 
report contains a diagnosis of headaches, probably tension 
type; but no diagnosis referable to the veteran's claimed 
lethargy/fatigue/chronic fatigue syndrome.  An associated 
sinus X-ray examination report recorded normal findings.

In August 1996 and in July 1998, the RO wrote to the veteran 
and requested that he provide any further evidence to 
substantiate that an undiagnosed illness began either during 
active service in the Southwest Asia theater of operations, 
or within two years thereafter; or that an undiagnosed 
illness has lasted for six months or longer.  The veteran did 
not respond to these requests.   

As noted above, the provisions of 38 C.F.R. § 3.317 require 
that objective indications of chronic disability be granted 
service connection on a presumptive basis provided that this 
symptomatology cannot be attributed to any known clinical 
diagnoses.  See 38 C.F.R. § 3.317(a)(1)(i).  In the instant 
case, the veteran's headaches symptomatology has been 
attributed to probable tension headaches, which was diagnosed 
in November 1992.  Accordingly, as the veteran's headaches 
have been attributed to a known clinical diagnosis, the 
provisions of 38 U.S.C.A. § 1117, and 38 C.F.R. § 3.317 are 
not for application with respect to the diagnosed probable 
tension headache disorder.  Therefore, service connection 
cannot be granted on a presumptive basis under 38 C.F.R. § 
3.317.  Similarly, because the veteran's service medical 
records and the records of his post-service medical treatment 
and examination do not indicate continuity of symptomatology 
regarding headaches, there is no basis to grant service 
connection on a direct basis.  See 38 U.S.C.A. §§ 1110, 1131.

Regarding the veteran's claimed lethargy/fatigue 
symptomatology, the threshold question is whether the 
appellant's complaints regarding lethargy/fatigue are more 
than just subjective in nature.  The record indicates that 
they are not.  The veteran asserts that he has lethargy or 
fatigue due to an undiagnosed disorder.  However, he has not 
offered any objective evidence, such as is perceptible to an 
examining physician, or other objective nonmedical indicators 
that are capable of independent verification, to show that he 
exhibits objective indications of chronic disability.  

The veteran was requested to provide any such evidence to 
substantiate his claim as to the claimed 
lethargy/fatigue/chronic fatigue syndrome, as well as 
regarding the claimed headaches, but he has not provided any.  
Moreover, during the November 1992 general medical 
examination, although the veteran claimed that he had had 
little energy since service, the examiner made no 
observations referable to lethargy or fatigue.   

Absent objective evidence or some other independent 
verification of the signs and symptoms claimed, there is no 
basis to conclude that the veteran currently suffers from an 
undiagnosed illness manifested by lethargy or fatigue.  
Parenthetically, because no disability is evident, including 
chronic fatigue syndrome, no reasonable basis exists to grant 
the veteran service connection for the disability claimed on 
a direct basis.  See 38 U.S.C.A. §§ 1110, 1131.

Summary

The Board has considered the claims of entitlement to 
service-connection for bilateral knee and bilateral ankle 
disabilities; hypertension/heart disease, claimed as chest 
pain; aggravation of residuals from fracture of the left 
humerus; tension headaches, claimed as sinus headaches, to 
include as due to an undiagnosed illness; and 
lethargy/fatigue/chronic fatigue syndrome, to include as due 
to an undiagnosed illness.  As these claims are not 
plausible, meritorious on their own, or capable of 
substantiation by the record, these claims are not well-
grounded.   Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  

The veteran for his part has asserted in statements that the 
claimed disorders on appeal here are related to service.  
However, with respect to each claimed disorder, the veteran's 
own lay opinion is insufficient evidence to support the 
general claim of a present disorder related to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that 
lay persons are not competent to offer medical opinions).

Under these circumstances, the Board finds that the veteran 
has not submitted a well-grounded claim for service 
connection for the claimed disorders on appeal and under 
consideration here.   38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102 (1999); Epps, 126 F.3d at 1468.  Therefore, the duty 
to assist is not triggered and VA has no obligation to 
further develop the veteran's claims.  Morton v. West, 12 
Vet. App. 477 (1999); Epps, 126 F.3d at 1469; Grivois v. 
Brown, 5 Vet. App. 136, 140 (1994).









ORDER

Entitlement to service connection is denied for bilateral 
knee and bilateral ankle disabilities; hypertension/heart 
disease, claimed as chest pain; aggravation of residuals from 
fracture of the left humerus; tension headaches, claimed as 
sinus headaches, to include as due to an undiagnosed illness; 
and lethargy/fatigue, to include as due to an undiagnosed 
illness.



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 

